Order unanimously affirmed without costs. Memorandum: Special Term properly granted summary judgment dismissing plaintiffs complaint against defendant County of Monroe. The county is not liable for the acts of the Sheriff or his Deputies in operating the county jail (Wilson v Sponable, 81 AD2d 1, 9-12, appeal dismissed 54 NY2d 834; Local Laws, 1982, No. 1 of Monroe County § 3-a). Plaintiff has failed to demonstrate any issue of fact concerning a breach of duty by the county. (Appeal from order of Supreme Court, Monroe County, Pat-low, J. — summary judgment.) Present — Doerr, J. P., Boomer, Green, Balio and Davis, JJ.